DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
For Page 6 line 6 ([0026] in the US2021/0159885), “metallization ration” appears to correctly be --"metallization ratio--.  
Appropriate correction is required.
Claim Objections
Claim 4, 5, 8, 9, 14 are objected to because of the following informalities:  
For claim 1, “the wave velocity is VCEA in the central excitation area, the wave velocity is VTP in the in the trap stripes, the wave velocity is VB in the in the barrier stripes” appears to correctly be --a wave velocity is VCEA in the central excitation area, a wave velocity is VTP in the trap stripes, a wave velocity is VB in the barrier stripes--.
For claim 4, “ηCEA is the metallization ratio in the central excitation area, ηTP is the metallization ration in the trap stripes and/or ηB is the metallization ratio in the barrier stripes and the the number of different values” appears correctly to be --ηCEA is a metallization ratio in the central excitation area, ηTP is a metallization ratio in the trap stripes and/or ηB is a metallization ratio in the barrier stripes and a number of different values--.
For claim 5, “ηCEA is the metallization ratio in the central excitation area, ηTP is the metallization ration in the trap stripes” appears to correctly be --ηCEA is a metallization ratio in the central excitation area, ηTP is a metallization ration in the trap stripes--.
For claim 8, “the height of the electrode structure is hCEA in the central excitation area, hTP in the area of the trap stripes and hB in the area of the barrier stripes, and the the number of different values” appears to correctly be --a height of the electrode structure is hCEA in the central excitation area, hTP in the area of the trap stripes and hB in the area of the barrier stripes, and a number of different values--.
For claim 9, “the height of the electrode structure is hCEA in the central excitation area, hTP in the area of the trap stripes and hB in the area of the barrier stripes” appears to correctly be --a height of the electrode structure is hCEA in the central excitation area, hTP in the area of the trap stripes and hB in the area of the barrier stripes--.
For claim 14, “λ is the wavelength of the resonator” appears to correctly be --λ is a wavelength of the resonator--.
Appropriate correction is required.
Claims 4-13 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-13 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not define “λ”, thus the claim is indefinite.  For the purpose of the rejection, λ is read as a wavelength of the resonator.
Claims 2-13 are rejected as being dependent from claim 1.
Regarding claim 7, the phrases "such as" and “for example” (e.g.) render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki US 2016/0211829 cited in IDS dated 10/14/2020.
1.	Iwaki discloses an electroacoustic resonator (Figs. 1A,B, 20A,B etc.) for bandpass filters having an increased bandwidth (intended use) comprising: the resonator comprising: a piezoelectric material (Fig. 1 item 10); an electrode structure (12) on the piezoelectric material; a transversal acoustic wave guide having a central excitation area (Fig. 20A,B item 50), trap stripes (52) flanking the central excitation area and barrier stripes (54) flanking the trap stripes; wherein a wave velocity is VCEA in the central excitation area, a wave velocity is VTP in the in the trap stripes, a wave velocity is VB in the in the barrier stripes (definitions).
	Iwaki does not disclose 0.5≤ΔV/(Δf*λ)≤1.5 for a desired band width Δf and ΔV=abs (VB−VCEA).
	However, the velocities (VB, VCEA, hence ΔV), desired band width (Δf), and wavelength (λ) are design parameters of the resonator and since the resonator of Iwaki has the claimed structure, the parameters can be design and optimized to obtain a desired response and satisfy the claimed equation.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator satisfy the claimed equation.  The modification would have been obvious because the design parameters can be designed and optimized to obtain a desired response/functionality of the resonator (MPEP 2144.05(II)) and undesired lateral-mode wave be reduced as taught by Iwaki ([0093]).
2.	Iwaki does not disclose 0.9≤ΔV/(Δf*λ)≤1.1 or ΔV/(Δf*λ)=1.
	However, as already discussed for claim 1 above, the velocities (VB, VCEA, ΔV), desired band width (Δf), and wavelength (λ) are design parameters of the resonator and since the resonator of Iwaki has the claimed structure, the parameters can be design and optimized to satisfy the claimed equation.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator satisfy the claimed equation.  The modification would have been obvious because the design parameters can be designed and optimized to obtain a desired response/functionality of the resonator (MPEP 2144.05(II)) and undesired lateral-mode wave be reduced as taught by Iwaki ([0093]).
3.	Iwaki discloses in case of a convex slowness: VB>VCEA (Fig. 20A; [0079]) and in case of a concave slowness: VB<VCEA (Fig. 20B; [0079]).
14.	Iwaki discloses a method for manufacturing an electroacoustic resonator (realized by the resonator; Fig. 1A,B, 20A,B, etc.) comprising: defining a bandwidth Δf of transversal mode suppression (definition of a parameter of the resonator), providing a piezoelectric material (10), depositing electrode structures (20) on the piezoelectric material and forming a transversal acoustic wave guide for surface acoustic waves at the surface on the piezoelectric material, the wave guide having a central excitation area (50) wherein the wave guide provides a wave velocity VCEA in the central excitation area, the wave guide provides a wave velocity VTP in trap stripes (52) flanking the central excitation area, the wave guide provides a wave velocity VB in barrier stripes (54) flanking the trap stripes.
	Iwaki does not disclose for the given frequency bandwidth Δf of transversal mode suppression, VB and VCES are chosen such that 0.5≤ΔV/(Δf*λ)≤1.5, and ΔV=abs(VB−VCEA) and λ is the wavelength of the resonator.
	However, the velocities (VB, VCEA, hence ΔV), desired band width (Δf), and wavelength (λ) are design parameters of the resonator and since the resonator of Iwaki has the claimed structure, the parameters can be design and optimized to obtain a desired response and satisfy the claimed equation.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resonator satisfy the claimed equation.  The modification would have been obvious because the design parameters can be designed and optimized to obtain a desired response/functionality of the resonator (MPEP 2144.05(II)) and undesired lateral-mode wave be reduced as taught by Iwaki ([0093]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843